Holt and Chinn, JJ.,
dissenting.

Memorandum

The Compensation Board is authorized to fix the salaries of certain designated officials, and from its findings appeals may be taken to the proper city or circuit court. From such judgment as may be then entered there is no appeal; but the Compensation Board and the court can only fix fees when there is some office to which they attach. They cannot parcel out public funds among private citizens.
There is no such official as that of assistant Commonwealth’s attorney for the city of Roanoke, there is no such office, and no office can be created by prescription. The construction placed upon doubtful expressions in statutes by those charged with their enforcement is valuable, but statutes can only be written by the legislative department of the government.
In this case the appeal is not from a judgment made final when the trial court has acted, but it is from one which the trial court was never authorized to enter. It had no authority to give a salary to a private citizen payable out of a public fund.